Title: To James Madison from James Simpson (Abstract), 6 May 1805
From: Simpson, James
To: Madison, James


6 May 1805, Tangier. No. 91. “By No 90 dated the 17th last Month I had the honour of advising my having drawn a Bill under that date to the order of Messrs Kuhn & Green for five hundred dollars; that House having since been under the necessity of suspending its opperations the first and second of this Bill have been returned to me and are cancelled, which I take the liberty of acquainting you lest an improper use should be made of the third Bill, that in such case it may not be paid, as I have not received any part of its value.
“We have not any novelty in this Country worthy of your being troubled with.
“A Letter from Algiers mentions an attempt having been made to Assasinate the Dey, it is stated he received several stabs from four Turks found their way into his Appartments and that there was but little hopes of his recovery on the 26h March.”
